Title: From John Adams to Francis Dana, 29 September 1782
From: Adams, John
To: Dana, Francis



The Hague. Septemr: 29th. 1782
Dear sir

I received yesterday your favor of 26th. Augst: OS. with Duplicates and Triplicates of a former letter and one original. These shall be sent by different vessells, as you desire. I agree to your Condition to make a minute of the postage, but you may inclose your letters to any one of the six following Gentlemen at Amsterdam and direct them to charge the postage to the U. S. viz Wilhem or Jan Willink, Nicholas or Jacob Van Staphorst, or de la Lande & Fynje.
I am so anxious abt. John’s Education, that it gives me great pleasure to learn that he is coming here: tho’ at the same time, it grieves me to take him from you, whose situation must be lonely and disagreable. I dare not take upon me to advise you to quit that Stage, tho’ I lament the policy, which has tied your hands. It is a bit of that web, in wh: you and I, and every honest American, in Europe, has been long entangled. I broke thro’ it, as the Whale goes thro’ a net. You would have done the same in my situation, and I could not do it in yours. If I had transmitted to Congress the advice, exhortations and remonstrances I received, and asked their Instructions, I should have been forbidden to stir, and should have been here sprawling with hands and feet in the air, pegged, like Ariel, in a rifted Oak; this Republic would at this moment have been seperately at peace, and American Independence would never have been acknowledged by any Power in Europe, except France, untill England should have done it.
I am at present, as you wish me, i: e: as happy as I ever can be in Europe. I am well accommodated and have an oppo. of living in an habit of Civilities with the French and Spanish Ambassadors, as well as with some principal People of this Country. The Ministers of Prussia, Sardinia and Leige are sociable. The Envoy from Portugal and the Chargè des affaires of Sweden are sometimes so. Russia and Denmark are stiff and distant; but they do neither honor, nor service to themselves, or their Courts by it.
My loan in in Cash, at least a million and an half of Gueldres. The Treaty is all agreed: is now copying and will be signed next week. It is very little different from that with France. Mr: Charles Storer is now with me, as well as Mr: Thaxter. It is not certain that he will go home with the Treaty. He seems to have an inclination to stay a little longer.
Can you give me a brief sketch of the Dispute in the Crimea, and a probable guess, whether it will terminate in a War, between the Empress and the Porte? Was it stipulated in the last Treaty of Peace, that the Crimea should be independent, and that the late Kan should be the Sovereign? Is his Expulsion suspected to have been effected by any intrigues of the Turks, or any other Power? Or is it only the effect of the Levity of the Tartars?
Pray what foreign Ministers are at the Court of St. Petersbourg? And what are their sentiments of our States? The French or Dutch Ambassador can sound them and tell you. Here the whole Corps Diplomatique is unanimously of opinion that our Independence is decided.

I presume that my Son is already on his journey, or voyage, for which reason I don’t write him.

Adieu.

